Opinion by
W. D. Porter, J.,
The defendant was the agent of plaintiff and had given a bond, with sureties, conditioned for the faithful performance of his duties. Plaintiff brought an action on the bond, against defendant and his sureties, alleging a breach of its condition, and at the same time brought this action against the agent, alone, for the excess of the loss, alleged to have occurred through the fault of the defendant, over and above the amount of the penalty of the bond. Plaintiff recovered a judgment in each of the cases and the judgment in the action on the bond has this day been affirmed, by this court, 11 Pa. Superior Ct. 427. The cases were tried together in the court below, and the specifications of error are identical. For the reasons given in the opinion filed in the other case the judgment in this case is affirmed.